COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-07-292-CR


RODERICK JERMAINE JONES                                              APPELLANT

                                              V.

THE STATE OF TEXAS                                                        STATE

                                          ------------

           FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                          ------------

                          MEMORANDUM OPINION 1

                                          ------------

      After Appellant Roderick Jermaine Jones pled true to several allegations

in the State’s petition to adjudicate and presented other evidence in a “true-but”

hearing, the trial court adjudicated him guilty of aggravated assault with a

deadly weapon and sentenced him to five years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice.          Even though his

sentence is well within the range of punishment for this second degree


      1
          … See T EX. R. A PP. P. 47.4.
offense,2 Appellant contends in his sole point that his sentence is excessive and

disproportionate to the crime for which he was convicted.

      Appellant has presented nothing to show comparative sentences for

aggravated assault with a deadly weapon offenses or to show why his sentence

is disproportionate to the sentences of others convicted of the same or similar

offenses.3   Appellant contends that the trial court found little or nothing

mitigating in the evidence he introduced at the hearing, but the sentence of five

years would seem to belie this contention.

      Based on all the evidence, we cannot say that Appellant’s sentence is

disproportionate or that it amounts to cruel and unusual punishment.         We

therefore overrule his sole point and affirm the trial court’s judgment.


                                                 PER CURIAM

PANEL F:     DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)




      2
       … See T EX. P ENAL C ODE A NN. § 12.33(a) (Vernon 2003) (providing range
of confinement for second degree felony is two to twenty years), § 22.02(b)
(Vernon Supp. 2007) (providing aggravated assault with a deadly weapon is
second degree felony).
      3
      … See Moore v. State, 54 S.W.3d 529, 541–42 (Tex. App.—Fort Worth
2001, pet. ref’d).

                                       2
DELIVERED: March 27, 2008




                            3